Citation Nr: 1615552	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-12 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected irritable bowel syndrome (IBS) and medications taken for service-connected disabilities.  

2.  Entitlement to an increased disability rating in excess of 30 percent for recurrent actinic keratosis and basal cell carcinoma.  

3.  Entitlement to an effective date prior to September 4, 2008, for the grant of a 30 percent disability rating for recurrent actinic keratosis and basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to January 1953.  The Veteran died in February 2012.  The appellant is the Veteran's surviving spouse, and she is prosecuting the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2014).  

These matters come to the Board of Veterans' Appeals (Board) from July 2007 and August 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran's claim of entitlement to service connection for erectile dysfunction was first denied in a July 2007 RO decision.  Notably, the subsequent August 2009 RO decision characterized the ongoing service connection claim as a claim to reopen, which it denied for lack of new and material evidence; however, following the initial July 2007 RO denial, the Veteran submitted an October 2007 VA Form 9 which the Board has properly construed as a notice of disagreement (NOD).  38 C.F.R. §§ 20.200-01 (2015).  Therefore, with respect to the appellant's service connection claim on appeal, the July 2007 RO decision did not become final and has remained pending.  38 C.F.R. § 3.156(b) (2015).  




FINDINGS OF FACT

1.  The Veteran's erectile dysfunction was secondary to prescription medication for nonservice-connected disabilities.  

2.  For the entire period on appeal, the Veteran's service-connected recurrent actinic keratosis and basal cell carcinoma was manifested by no worse than 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, without systemic therapy or other immunosuppressive drugs required.  

3.  The Veteran filed his claim of entitlement to an increased disability rating in excess of 30 percent for recurrent actinic keratosis and basal cell carcinoma on September 4, 2008.  

4.  The earliest factually ascertainable basis warranting an increased 30 percent disability rating for recurrent actinic keratosis and basal cell carcinoma following the Veteran's September 4, 2008 claim was upon VA examination on November 24, 2008.  

5.  Prior to September 4, 2008, the Veteran's recurrent actinic keratosis and basal cell carcinoma was manifested by no worse than at least 4 percent, but less than 20 percent, of the entire body, or at least 4 percent, but less than 20 percent, of exposed areas affected; without systemic therapy or other immunosuppressive drugs required.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected irritable bowel syndrome (IBS) and medications taken for service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  

2.  The criteria for an increased disability rating in excess of 30 percent for recurrent actinic keratosis and basal cell carcinoma have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code (DC) 7818-7806 (2015).  

3.  The criteria for an effective date prior to September 4, 2008, for the grant of a 30 percent disability rating for recurrent actinic keratosis and basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, DC 7818-7806 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected irritable bowel syndrome (IBS) and medications taken for service-connected disabilities, in December 2006.  With respect to the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for recurrent actinic keratosis and basal cell carcinoma, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice was provided to the Veteran within an October 2008 notice letter.  Regarding the Veteran's disagreement with the effective date assigned following the grant of an increased 30 percent disability rating for recurrent actinic keratosis and basal cell carcinoma, the Board notes that he was provided with specific notice regarding how effective dates are assigned in October 2008 and October 2009 notice letters.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

The Veteran was afforded relevant VA examinations in March 2007, November 2008, August 2009, and December 2009.  The Board finds that the VA examinations and opinions of record are adequate to decide the appellant's claims on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disabilities in sufficient detail to allow application of the proper rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the appellant's claims and, therefore, review may proceed without prejudice to the appellant.  


II.  Service Connection - Erectile Dysfunction  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran, and now the appellant, have claimed entitlement to service connection for erectile dysfunction as secondary to lumbosacral strain, diabetes mellitus type II, or medication taken for service-connected disabilities.  

The Board initially notes that service treatment records do not document any complaints, treatment, or diagnosis of erectile dysfunction during active service.  As there is no evidence that the Veteran's erectile dysfunction first manifested during active service, service connection on a direct basis is not warranted, see 38 C.F.R. § 3.303; however, the Board has considered the appellant's claim on a secondary basis herein.  See 38 C.F.R. § 3.310.  

Post-service private treatment records from January 2002 and February 2003 document an assessment of erectile dysfunction and a resulting prescription for Viagra.  

Upon VA examination in March 2007, the Veteran was diagnosed with complete erectile dysfunction for a year and a half in duration, which the examiner noted coincided with his prescription atenolol and ranitidine, which were both potential causes of erectile dysfunction; therefore, the examiner opined that it was as likely as not that the Veteran's erectile dysfunction was secondary to his medications.  

In April 2007, the Veteran sought a positive nexus opinion from his VA physician that his erectile dysfunction was secondary to prescribed medications; however, the VA physician noted that the particular medications were prescribed after the Veteran complained of erectile dysfunction in January 2002, although the Veteran noted worsening erectile dysfunction after beginning prescribed atenolol in February 2005.  

Thereafter, VA treatment records document that the Veteran continued to receive prescription atenolol for hypertension and ranitidine for peptic ulcer disease (PUD) with gastroesophageal reflux disease (GERD).  

In August 2009, the Veteran was afforded an additional VA examination regarding his claim.  The VA examiner noted that the first report of erectile dysfunction was in January 2002.  He further concluded that the Veteran's erectile dysfunction was not due to service-connected PTSD or IBS.  The examiner pointed out that the Veteran was not on any prescribed medications for his service-connected PTSD or IBS, which one might concede could lead to erectile dysfunction.  He noted that it was possible that prescribed atenolol beginning in 2006 had an additive effect to the Veteran's erectile dysfunction.  

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the appellant's claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected irritable bowel syndrome (IBS) and medications taken for service-connected disabilities.  

While the lay evidence of record is competent insofar as it relates observable symptomatology, see Layno, 6 Vet. App. 465, it is less probative to the extent that the Veteran or the appellant has asserted that erectile dysfunction is secondary to service-connected IBS, as neither is shown to possess complex medical expertise to render such a secondary nexus opinion.  Moreover, the Board finds no probative evidence of record which indicates such a relationship.  Rather, the August 2009 VA examiner specifically concluded that the Veteran's claimed erectile dysfunction was not due to service-connected PTSD or IBS and additionally noted that the Veteran was not taking any prescribed medication for such conditions.  

Additionally, while the March 2007 VA examiner found that the Veteran's erectile dysfunction was secondary to prescribed atenolol and ranitidine, and the August 2009 VA examiner opined that it was possible that prescribed atenolol worsened the Veteran's erectile dysfunction, the Board notes that such medications have been prescribed to treat the Veteran's nonservice-connected hypertension and PUD/GERD conditions.  As such, service connection for erectile dysfunction as secondary to such medications is not warranted as a matter of law.  See 38 C.F.R. § 3.310.  

As the preponderance of evidence weighs against the appellant's claim, there is no reasonable doubt to resolve, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.310; Gilbert, 1 Vet. App. 49.  


III.  Increased Rating - Skin Condition

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Therefore, the Board has considered the relevant temporal period from one year prior to the Veteran's September 2008 claim, or from September 2007 to the present.  

The appellant seeks an increased disability rating in excess of 30 percent regarding theVeteran's recurrent actinic keratosis and basal cell carcinoma, which were rated under Diagnostic Code (DC) 7818-7806, which indicates malignant skin neoplasms (other than malignant melanoma) rated as dermatitis or eczema.  See 38 C.F.R. § 4.118, DCs 7806, 7818 (2015).  

Under DC 7806, malignant skin neoplasms (other than malignant melanoma) are rated under the specific criteria provided in Code 7806 or is rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id., DC 7806.  

Pursuant to DC 7806, a 30 percent disability rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum schedular disability rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  

During the pendency of the appeal, DCs 7800-05 were amended, effective October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7800-05 (2007); see also 38 C.F.R. § 4.118, DCs 7800-05 (2013).  However, the amended regulations are only applicable to claims received on or after October 23, 2008, or where a claimant requests readjudication under the new criteria.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800-05 (2013)).  The Veteran's increased rating claim was received in September 2008, prior to the amendments, and neither the Veteran nor the appellant has requested consideration under the revised criteria.  In any event, the amended regulations are not substantially different from the prior versions and do not lead to an increased disability rating.  

Turning to the evidence of record during the relevant temporal period from September 2007 to the present, VA treatment records from March 2008 document the Veteran's complaint of two skin lesions on his left hand and one on his right hand; these three actinic keratoses were treated by freezing them with liquid nitrogen.  

Private treatment records from August 2008 document spots on the Veteran's arms, neck, and back; these twelve actinic keratoses were assessed as sun damaged skin.  In September 2008, spots on his left arm and right hand were assessed as seborrheic keratoses.  That same month, the Veteran was noted to have a residual squamous cell carcinoma on his right anterior shin which was treated by shave curettage.  

VA treatment records from October 2008 document an additional area of concern on the Veteran's left leg, based upon his history of squamous cell carcinoma and basal cell carcinoma.  

The Veteran was afforded a VA skin examination in November 2008.  The VA examiner noted his history of recurrent actinic keratosis, basal cell carcinoma, and squamous cell carcinoma.  The Veteran reported hundreds of liquid nitrogen treatments for actinic keratoses all over his neck and arms, and a squamous cell carcinoma of the right shin in September 2008, but he denied any current symptoms such as pain.  A physical examination revealed a hypopigmented lesion on his lower lip measuring 0.7 cm by 0.7 cm, without tenderness; a hypopigmented lesion on his left neck measuring 2 cm by 1 cm; and a 0.7 cm round hypopigmented lesion on his left forehead.  There was no keloid formation in any of the areas, and the superficial scars were not adherent, unstable, atrophied, elevated, or depressed.  The only gross abnormality noted was the lesion on the lower lip, which the examiner identified as moderately disfiguring.  Examination of the arms and neck revealed diffuse areas of hypopigmentation due to liquid nitrogen treatments.  There was no evidence of actinic keratoses.  Examination of the right shin revealed a 1 cm round slightly hypopigmented area with tenderness or keloid formation.  The VA examiner diagnosed status post excision of basal cell carcinoma with no recurrence; status post excision of squamous cell carcinoma of the lower lip with moderate disfigurement; and multiple actinic keratoses, status post liquid nitrogen therapy, without significant residual problems.  The examiner concluded that the total percentage of the Veteran's exposed body affected was less than 9 percent, and the percentage of his total body involved was approximately 20 percent.  

Private treatment records from December 2008 document five seborrheic keratoses on the Veteran's back and trunk which were removed.  In August 2009, the Veteran had three actinic keratoses on his head, ears, and nose.  In September 2009, he reported a new spot on his left hand.  In October 2009, following a shave biopsy, the condition was identified as atypical keratinocytic proliferation and fibrosis.  A lower lip biopsy revealed slight epithelial hyperplasia with solar elastosis.  

The Veteran was afforded an additional VA skin examination in December 2009.  He reported a history of intermittent basal cell carcinoma, intermittent squamous cell carcinoma, and constant actinic keratosis, without any systemic symptoms.  He noted two treatments for squamous cell carcinoma in the past 12 months requiring topical treatment with liquid nitrogen, multiple treatments for actinic keratosis in the past 12 months requiring topical treatment with liquid nitrogen, without any systemic treatment such as corticosteroids or immunosuppressive drugs.  Following a physical examination, the VA examiner noted there had been no change in the Veteran's skin since the November 2008 VA examination.  The diagnosis was squamous cell carcinoma treatment of left dorsum of hand without any further disfigurement or loss of function, and status post benign biopsy of lower lip without further disfigurement or loss of function.  

Private treatment records from December 2009 and October 2010 document additional liquid nitrogen treatments for actinic keratoses lesions on the Veteran's arms and hands.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the appellant's claim of entitlement to an increased disability rating in excess of 30 percent for the Veteran's recurrent actinic keratosis and basal cell carcinoma for the entire period on appeal.  

An increased disability rating in excess of 30 percent under DC 7806 requires dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.  Such severity of symptomatology was simply not demonstrated at any time during the appeal period.  

The November 2008 VA examiner concluded that the total percentage of the Veteran's exposed body affected was less than 9 percent, and the percentage of his total body involved was approximately 20 percent; however, the December 2009 VA examiner did not identify the specific percentages of the Veteran's affected body areas.  Additionally, there is no evidence that the Veteran's skin condition required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs for any period on appeal.  

The Board has also considered whether an increased disability rating in excess of 30 percent is warranted under the rating criteria of DCs 7800-05 prior to October 23, 2008.  See 38 C.F.R. § 4.118, DCs 7800-05 (2007).  However, the evidence of record does not document symptomatology which warrants a disability rating in excess of 30 percent for the Veteran's service-connected skin disability for any period on appeal.  

Based upon the above, the preponderance of evidence weighs against the appellant's claim of entitlement to an increased disability rating in excess of 30 percent for the Veteran's recurrent actinic keratosis and basal cell carcinoma for the entire period on appeal.  There is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3; Gilbert, supra.  


IV.  Earlier Effective Date - Skin Condition  

The appellant also claims entitlement to an effective date prior to September 4, 2008, for the grant of a 30 percent disability rating for the Veteran's recurrent actinic keratosis and basal cell carcinoma.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2014).  

Effectively, the appellant's claim of entitlement to an effective date prior to September 4, 2008, for the grant of a 30 percent disability rating for the Veteran's recurrent actinic keratosis and basal cell carcinoma is only warranted if there was an earlier formal or informal claim for increase which had not been adjudicated, or if there is evidence of an ascertainable increase within one year preceding the receipt of the September 2008 increased rating claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet. App. 125.  

The probative evidence of record does not document that the Veteran filed a formal or informal claim for an increased disability rating for his recurrent actinic keratosis and basal cell carcinoma prior to September 2008.  Additionally, while the Veteran did receive topical treatment for actinic keratoses in March 2008 and August 2008, there is no probative evidence of an ascertainable increase within one year of his September 2008 increased rating claim.  

In sum, the preponderance of the evidence weighs against the appellant's claim of entitlement to an effective date prior to September 4, 2008, for the grant of a 30 percent disability rating for the Veteran's recurrent actinic keratosis and basal cell carcinoma, as there is no factually ascertainable increase in disability which occurred prior to that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, supra.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert, supra.  


V.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Significantly, the schedular disability rating assigned for the Veteran's recurrent actinic keratosis and basal cell carcinoma is adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon affected areas of the body.  Additionally, neither the Veteran nor the appellant has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's recurrent actinic keratosis and basal cell carcinoma are considered by the schedular rating assigned.  

Notably, neither the Veteran nor the appellant has contended, and the evidence does not otherwise indicate, that the Veteran's recurrent actinic keratosis and basal cell carcinoma completely precluded him from securing or following a substantially gainful occupation for any period on appeal.  Therefore, the issue of a TDIU rating is not raised by the Veteran, the appellant, or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected irritable bowel syndrome (IBS) and medications taken for service-connected disabilities, is denied.  

An increased disability rating in excess of 30 percent for recurrent actinic keratosis and basal cell carcinoma is denied for the entire period on appeal.  

An effective date prior to September 4, 2008, for the grant of a 30 percent disability rating for recurrent actinic keratosis and basal cell carcinoma is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


